Case 2:18-cv-11273-MCA-JAD Document 1107 Filed 09/14/20 Page 1 of 1 PageID: 28079




                                                                                                    THOMAS P. SCRIVO
                                                                                                     tscrivo@oslaw.com


                                                September 14, 2020

   VIA ECF
   All Counsel

         Re:      Occidental Chemical Corp. v. 21st Century Fox America, Inc., et al.
                  Civil Action No. 18-11273

  Dear Counsel:

         We understand that the parties continue to engage in ESI discovery. We also note that the
  Small Parties Group has obtained consent for a one-week extension to file its Reply Brief (ECF
  No. 1103) in further support of its Motion to Compel. Thus, we understand there would be few if
  any items to address at this month’s conference. Accordingly, this letter shall confirm that the
  monthly video conference scheduled for September 16, 2020 is CANCELLED.

         Thank you.


                                                  Very truly yours,

                                                  /s/ Thomas P. Scrivo

                                                 Thomas P. Scrivo




  cc:    Hon. Joseph A. Dickson, U.S.M.J. (via ECF)




            14 Village Park Road Cedar Grove, NJ 07009 | (973) 239-5700 | Facsimile: (973) 239-3400 | oslaw.com

                         200 Park Avenue, Suite 1700, New York, New York 10166 | (888) 663-1117
